DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14 and 22-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/25/2022 .
Applicant's election with traverse of 14 and 22-26 in the reply filed on 05/25/2022 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship between two groups.  This is not found persuasive because for the reasons as stated in the Restriction requirement mailed 03/29/2022
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al (WO 2016210337 A2) in view of Tatera (US 2010/0047386). 
In regard to claim 1, Revanur et al discloses a system for producing a beer extract from a conventional brewed beer or hard cider (beer is dewatered; cf. paragraph [0026] and figure 10), the system comprising: a forward osmosis (FO) device for receiving a stream of the brewed beer or hard cider in which the stream of brewed beer or hard cider makes contact with one side of a filtration membrane of the device (FO to dewater (brewed) beer, including contacting feed stream 112 (beer) with an FO membrane 11 0; cf. paragraphs [0026], [0028], [0029] and figure 1 ); a stream of draw solution flowing into the FO device that makes contact with an opposite side of the filtration membrane (a draw stream 122 having a higher concentration of one or more components in the feed stream provides higher osmotic pressure and dewaters the feed stream; cf. paragraphs [0024], [0028], [0029] and figure 1); and at least one pump for pressurizing at least one of the brewed beer or draw solution to cause the brewed beer and draw solution (feed source 114 and draw source 124 include pumps, cf. paragraphs [0032] and [0035]) to continuously flow through the device wherein the filtration membrane by forward osmosis causes water to pass through the membrane from the brewed beer into the draw solution (feed stream (brewed beer) is dewatered by osmotic pressure with draw stream across the FO membrane, the methods are earned out continuously; cf. paragraphs [0024], [0026],(0028), [00117] and figures 1, 10); and wherein the beer extract is produced as water is removed from the stream of brewed beer (forming a dewatered beer solution which is packaged and shipped; cf. paragraph [0026]) and a diluted draw solution is produced as water passes through the membrane into the draw solution (diluted draw stream containing a diluted draw solution is produced as a second output; cf. paragraph [0028]).
Revanur et al does not disclose a pretreatment station that receives a stream of the brewed beer or hard cider, passes the stream through packing lines of the pretreatment station, purges the packing lines of the pretreatment station with nitrogen gas, and produces a treated beverage stream from the nitrogen purged brewed beer or hard cider. 
As disclosed in the instant specification, treating the stream of the brewed beer or hard cider by purging with nitrogen causes the effect that dissolved oxygen and carbon dioxide are removed (paragraphs [0014] and [0052] of the instant specification).
Tatera discloses a method for making an alcohol concentrate (claim 1 ), wherein purging with nitrogen is employed to avoid oxidation during hop extraction ([0044]). One of ordinary skill in the art would have been motivated to modify Revanur et al in view of Tatera and to employ the step of purging beer or cider in order to avoid oxidation of beer. Oxidation of beer causes deterioration of beer. One of ordinary skill in the art would have been motivated to purge beer with nitrogen to avoid deterioration of beer. It is further noted that purging of beer equipment with nitrogen is a well-established practice in the art.
In regard to claim 2, Revanur et al discloses maintaining a temperature of the brewed beer or hard cider or hard cider stream entering the FO device within a range of about -1 degrees Celsius and 20 degrees Celsius (feed source is temperature controlled at -5 to 15 degrees Celsius; paragraphs (0032]. [00132]; figure 1 ).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al (WO 2016210337 A2) in view of Tatera (US 2010/0047386) as applied to claim 1 above and further in view of Debyser et al (EP 3026104 A1).
In regard to claim 5, Revanur et al discloses including the incremental addition of water (dewatered beer solution is reconstituted by the addition of carbonated water; paragraph [0026]). Revanur et al does not disclose adjusting a final ABV. Debyser et al discloses adjusting a final ABV (concentrates are reconstituted. with water or carbonated water, to achieve alcohol concentrations reminiscent of or identical to the ones of a naturally-brewed beer; paragraphs (0052), (0054)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al, in order to have provided adjusting a final ABV, as previously disclosed by Debyser et al, to provide a beer reminiscent of or identical to the ones of a naturally-brewed beer to gain consumer acceptance (InBev: paragraph [0003]).





Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al (WO 2016210337 A2) in view of Tatera (US 2010/0047386) as applied to claim 1 above and further in view of Prieels et al. (US 4,957,749 A).
In regard to claim 6, Revanur et al discloses the method of claim 1. Revanur et al does not disclose further including pre-treating the brewed beer or hard cider stream to remove dissolved oxygen. Prieels discloses treating a beer stream to remove dissolved oxygen (treating beer to reduce oxygen content; column 2, lines 15-31 ). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al in order to have provided pre-treating the brewed beer or hard cider stream to remove dissolved oxygen, as previously disclosed by Prieels, to avoid deleterious effects of oxygen such as off flavors and colors (Prieels: column 1, lines 18-22).
In regard to claim 7, Revanur et al and Prieels, in combination, disclose the method of claim 6. Revanur et al does not disclose wherein dissolved oxygen is removed such that the brewed beer or hard cider stream has less than about 25 ppb dissolved oxygen. Prieels discloses dissolved oxygen is removed such that the brewed beer or hard cider stream has less than about 25 ppb dissolved oxygen (concentration of oxygen dissolved in beer is reduced to only a few tens of ppb or 0; column 3, lines 28-30; column 4, Table I, experiment 6). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al, in order to have provided wherein dissolved oxygen is removed such that the brewed beer or hard cider stream has less than about 25 ppb dissolved oxygen, as previously disclosed by Prieels, to avoid deleterious effects of oxygen such as off flavors and colors (Prieels: column 1, lines 18-22).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al (WO 2016210337 A2) in view of Tatera (US 2010/0047386) as applied to claim 1 above and further in view of Pellaud et al (US 2014/0377429 A1).
In regard to claim 8, Revanur et al discloses the method of claim 1. Revanur et al does not disclose further including pre-treating the brewed beer or hard cider stream to remove dissolved carbon dioxide. Pellaud discloses treating a brewed beer stream (base liquid 10 is a brewed beer; paragraphs [0038)-(0039]) to remove dissolved carbon dioxide (after decarbonation the base liquid 10 has a carbon dioxide level between about zero grams per liter and about 1.5 grams per liter; paragraph (0042]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al, in order to have provided pre-treating the brewed beer or hard cider stream to remove dissolved carbon dioxide, as previously disclosed by Pellaud to provide a beverage that can be efficiently packaged and transported (Pellaud: paragraphs (0002)-(0003)).
In regard to claim 9, Revanur et al and Pellaud, in combination, disclose the method of claim 7. Revanur et al does not disclose wherein dissolved carbon dioxide is removed such that the brewed beer or hard cider stream has dissolved carbon dioxide at a level below 1.0 gram per liter of beverage. Pellaud discloses dissolved carbon dioxide is removed such that the brewed beer stream (base liquid 10 is a brewed beer; paragraphs [0038)-(0039]) has dissolved carbon dioxide at a level below 1.0 gram per liter of beverage (after decarbonation the base liquid 10 has a carbon dioxide level between about zero grams per liter and about 1.5 grams per liter; paragraph (0042]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al, in order to have provided wherein dissolved carbon dioxide is removed such that the brewed beer or hard cider stream has dissolved carbon dioxide at a level below 1.0 gram per liter of beverage, as previously disclosed by Pellaud, to provide a beverage that can be efficiently packaged and transported (Pellaud: paragraphs (0002]-[0003]).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanur et al (WO 2016210337 A2) in view of Tatera (US 2010/0047386) as applied to claim 1 above and further in view of Wallerstein (US 2,433,411 A).
In regard to claim 10, Revanur et al discloses the method of claim 1. Revanur et al further discloses conducting additional processes of the brewed beer or hard cider stream treated by the FO device (concentrated feed stream 116 is directed to one or more downstream product components 118; paragraph (0031 ]; figure 1 ). Revanur et al does not disclose including conducting physical stabilizing by chill proofing of the brewed beer or hard cider stream treated by the FO device. Wallerstein discloses conducting physical stabilizing by chill proofing brewed beer (producing stable beer by chill proofing with enzymes; column 2, lines 37-41; column 4, lines 4 7-55). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al, in order to have provided including conducting physical stabilizing by chill proofing of the brewed beer, as previously disclosed by Wallerstein, to produce a beer that stays brilliant even when chilled (Wallerstein: column 2, lines 4-12).
In regard to claim 11, Revanur et al and Wallerstein, in combination, disclose the method of claim 10. Revanur et al does not disclose wherein chill proofing includes selective addition of any one or selected combinations of tannic acid, SiOH, PVPP treatment, proteolytic enzyme, and/or cold treatment at a temperature of -5 degrees Celsius to -1 degrees Celsius for a period of time up to 72 hours. Wallerstein discloses wherein chill proofing includes selective addition of proteolytic enzyme (producing stable beer by chill proofing with enzymes, including proteolytic enzyme; title; column 2, lines 37-41; column 4, lines 4 7-55; claim 1 ). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Revanur et al, in order to have provided wherein chill proofing includes selective addition of proteolytic enzyme, as previously disclosed by Wallerstein, to produce a beer that stays brilliant even when chilled (Wallerstein: column 2, lines 4-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791